OliveR, Chief Judge:
The appeals for reappraisement listed in schedule “A”, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the chewing gum involved in the above reappraisement cases, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of ail containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is Mexican pesos .045 per tablet.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value fof the merchandise herein at the time of exportation thereof.
IT IS FURTHER AGREED that these cases are hereby submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the Administrative Act of 1938, to be the proper basis for the determina*393tion of the value of the chewing gum involved, and that such value was Mexican pesos .045 per tablet.
Judgment will be rendered accordingly.